Order filed January 3, 2013




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-12-00965-CV
                                     ____________

     SATYA, INC., GOPAL P. BATHIJA, AMEEN M. ALI AND SATYA
                       GROUP II, LTD, Appellants

                                           V.

                           VIKRAM MEHTA, Appellee


                     On Appeal from the 133rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-27585

                                       ORDER

      No reporter’s record has been filed in this case. The official court reporter for the
133rd District Court informed this court that appellant had not made arrangements for
payment for the reporter’s record. On December 4, 2012, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a reporter’s
record unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within 30 days of the
date of this order. If appellant fails to comply with this order, the court will dismiss the
appeal for want of prosecution.



                                          PER CURIAM